NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

DENNIS PERRYMAN,                                 No. 14-35224

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01234-AC

  v.
                                                 MEMORANDUM*
JAMES DEACON; et al.,

               Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Dennis Perryman, an Oregon state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging due process

violations in connection with prison disciplinary proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Nev. Dep’t of Corr. v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Greene, 648 F.3d 1014, 1018 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment on Perryman’s due

process claim in connection with his disciplinary proceedings because, even

assuming a protected liberty interest, Perryman failed to raise a genuine dispute of

material fact as to whether defendants violated his due process rights. See Wolff v.

McDonnell, 418 U.S. 539, 563-67 (1974) (setting forth due process requirements

before imposing sanctions implicating a prisoner’s liberty interest); Koenig v.

Vannelli, 971 F.2d 422, 423 (9th Cir. 1992) (per curiam) (prison officials may limit

an inmate’s efforts to defend himself if they have a legitimate penological reason).

      AFFIRMED.




                                          2                                    14-35224